Browne, C. J.
This is a motion by the appellant for this Court to order the Clerk of the Circuit Court of Duval County to omit from the transcript of the record certain books and documents that were introduced in evidence and considered by the Chancellor in the determination of the cause.
If these books and documents are necessary to the proper-determination of the case, there is no way that they cam *462bo considered by this Court unless copied in tbe transcript of record, duly certified to by tbe Clerk of tbe Circuit Court.
Physical objects incapable of being copied in the transcript of the record, are sometimes introduced in evidence as exhibits, which upon proper order are sent to the appellate court for its consideration, but this does not apply to books and documents that are capable of being copied.
If everything contained in the books, whether material or not, was allowed to be put in evidence, it must all be brought to this Court by being copied in the transcript, as this Court does not know and cannot say what should be included and what omitted.
If only certain indicated portions of the books were offered in evidence, only such portions should be incorporated in the transcript.
If books and papers were offered in evidence, only certain portions of which were material or relevant, counsel may under the provisions of Section 3174 Revised General Statutes of Florida, 1920, stipulate in writing what portions of such books and papers shall be included in the transcript of the record. This will not only avoid useless cumbering of the record, but will save considerable unnecessary expense.
If there are marginal notations which require the scrutiny of the courts to determine their genuineness, the books upon proper order may be sent with the transcript of the record, but they come to the Court only for such purpose, and cannot be considered as evidence unless their contents are set out in the transcripts.
The motion for the Clerk to omit from the transcript *463certain testimony set out and described in tbe motion, and to have the original documents that were introduced in evidence sent to this Court with tbe transcript for consideration in connection therewith is, therefore, denied.
Taylor, Whitfield, Ellis and West, J. J., concur.